Exhibit 10.1

Execution Version

NOTE PURCHASE AGREEMENT

BY AND AMONG

EPSILON ACQUISITIONS LLC,

ODYSSEY MARINE ENTERPRISES, LTD.

AND

ODYSSEY MARINE EXPLORATION, INC.

DATED AS OF MARCH 18, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. ISSUANCE AND SALE OF NOTE; CLOSING

Section 1.1.

  

Loans

  

1

Section 1.2.

  

Initial Closing

  

1

Section 1.3.

  

Deliveries at the Initial Closing

  

1

Section 1.4.

  

Second Loan Closing

  

2

Section 1.5.

  

Deliveries at the Second Closing

  

3

ARTICLE II.    REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE COMPANY   

Section 2.1.

  

Organization, Existence and Good Standing

  

3

Section 2.2.

  

Authorization

  

4

Section 2.3.

  

No Conflict or Violation

  

4

Section 2.4.

  

Governmental Consents and Approvals

  

5

Section 2.5.

  

Capitalization and Voting Rights

  

5

Section 2.6.

  

Subsidiaries

  

6

Section 2.7.

  

Oceanica

  

7

Section 2.8.

  

Parent Reports; Financial Statements; Undisclosed Liabilities

  

8

Section 2.9.

  

Orders and Proceedings

  

10

Section 2.10.

  

Compliance

  

10

Section 2.11.

  

Receivables

  

10

Section 2.12.

  

Anti-Corruption; Anti-Money Laundering

  

10

Section 2.13.

  

Brokers

  

11

Section 2.14.

  

Offering

  

11

Section 2.15.

  

Anti-Takeover Provisions

  

11

ARTICLE III.    REPRESENTATIONS AND WARRANTIES OF THE LENDER   

Section 3.1.

  

Organization, Existence and Good Standing

  

12

Section 3.2.

  

Authorization

  

12

Section 3.3.

  

Receipt of Information

  

12

Section 3.4.

  

Investment Experience

  

12

Section 3.5.

  

Qualifications of Lender

  

13

Section 3.6.

  

Restricted Securities

  

13

ARTICLE IV.    MISCELLANEOUS   

Section 4.1.

  

Rules of Construction

  

13

Section 4.2.

  

Entire Agreement

  

14

Section 4.3.

  

Notices

  

15

Section 4.4.

  

Fees, Costs and Expenses

  

16

Section 4.5.

  

Publicity and Reports

  

16

Section 4.6.

  

Amendments; Waiver

  

16

 

( i )



--------------------------------------------------------------------------------

Section 4.7.

  

Binding Effect; Assignment

  

16

Section 4.8.

  

No Third-Party Beneficiaries

  

17

Section 4.9.

  

No Recourse Against Nonparty Affiliates

  

17

Section 4.10.

  

Governing Law

  

17

Section 4.11.

  

Exclusive Forum in Designated Courts

  

17

Section 4.12.

  

Consent to Service of Process

  

18

Section 4.13.

  

Waiver of Jury Trial

  

18

Section 4.14.

  

Specific Performance

  

18

Section 4.15.

  

Remedies Cumulative

  

18

Section 4.16.

  

Counterparts

  

18

Section 4.17.

  

Signatures/E-delivery; Reproduction of Documents

  

19

Section 4.18.

  

Severability

  

19

Section 4.19.

  

Adjustments for Share Splits, etc.

  

19

Section 4.20.

  

Release

  

20

 

( ii )



--------------------------------------------------------------------------------

ADDENDA

ANNEXES

 

Annex A    Definitions Annex B    Cross Reference Sheet of Terms Defined Herein

EXHIBITS – FORMS OF

 

Exhibit A    Note Exhibit B    OME Pledge Agreement Exhibit C    MEH-Parent
Pledge Agreement Exhibit D    Registration Rights Agreement

 

( iii )



--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
March 18, 2016, by and among Odyssey Marine Exploration Inc., a Nevada
corporation (the “Parent”), Odyssey Marine Enterprises, Ltd., a Bahamas company
and wholly owned subsidiary of the Parent (the “Company”), and Epsilon
Acquisitions LLC, a Delaware limited liability company (the “Lender”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in Annex A hereto.

RECITALS:

WHEREAS, on the terms and subject to the conditions set forth herein, the Lender
is willing to extend loans from time to time to the Company which will be
evidenced by a secured convertible promissory note in the principal amount of
$3,000,000 (the “Note”).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I.

ISSUANCE AND SALE OF NOTE; CLOSING

Section 1.1. Loans. On the terms and subject to the conditions set forth in this
Agreement, Lender commits to loan to the Parent and its Affiliates, in one or
more transactions (each such transaction, a “Loan”), up to $3,000,000. The
Parent has irrevocably instructed Lender that any Loan shall be made directly to
the Company. The Company’s obligation to repay the Loan will be evidenced by the
Note in the form attached hereto as Exhibit A. The Note will be guaranteed by
the Parent pursuant to Section 8 of the Note.

Section 1.2. Initial Closing.

(a) The Lender shall extend an initial loan in the amount of $1.5 million (the
Initial Loan”) on March 31, 2016, which shall be delivered in the form of wire
transfer of immediately available funds to an account designated in writing by
the Company.

(b) The closing of the Initial Loan (the “Initial Closing”) shall be held
March 31, 2016 at the offices of Willkie Farr & Gallagher LLP, 787 Seventh
Avenue, New York, New York at 10:00 a.m. Eastern Time; provided, that the
Initial Closing may occur on such other date or at such other time and place as
the Parent and the Lender may mutually agree in writing in their sole
discretion. The date on which the Initial Closing actually occurs is referred to
as the “Initial Closing Date.”

Section 1.3. Deliveries at the Initial Closing.

(a) At the Initial Closing, the Parent shall, or shall cause the Company to,
deliver to Lender:

(i) the Note;

 

1



--------------------------------------------------------------------------------

(ii) a pledge agreement from the Company, pledging 54,000,000 shares of Oceanica
stock (the “Pledged Oceanica Shares”) and any receivables due from Oceanica and
its Subsidiaries, to secure repayment of the Note, in the form of Exhibit B
hereto (the “OME Pledge Agreement”);

(iii) a pledge agreement from (A) Marine Exploration Holdings, LLC, a Nevada
limited liability company (“MEH”, and together with the Company, the
“Intermediate Holdcos”), pledging all of the outstanding equity in the Company,
and any receivables due from Oceanica and its Subsidiaries and (B) Parent,
pledging all of the outstanding equity in MEH and any receivables due from
Oceanica and its Subsidiaries, to secure repayment of the Note, in the form of
Exhibit C hereto (the “MEH-Parent Pledge Agreement”, and together with the OME
Pledge Agreement, the “Pledge Agreements”);

(iv) a Registration Rights Agreement in the form of Exhibit D hereto;

(v) customary secretary’s certificates attaching authorizing resolutions,
charter documents and incumbency information relating to the Company, in form
and substance reasonably satisfactory to the Lender; and

(vi) all other instruments and certificates that the Parent or the Company is
required to deliver pursuant to the terms of this Agreement or the other
Transaction Documents.

(b) At the Initial Closing, the Lender shall deliver all instruments and
certificates that the Lender is required to deliver pursuant to the terms of
this Agreement.

Section 1.4. Second Loan Closing.

(a) The Lender shall extend a second loan in the amount of $1.5 million on
April 30, 2016 (the “Second Loan”), subject to the satisfaction of the following
conditions:

(i) No “Event of Default” shall have occurred with respect to the Promissory
Note, dated as of March 11, 2015 (as amended from time to time), by and among
the Parent, the Company and Minera del Norte, S.A. de C.V. (the “Existing
Loan”);

(ii) the Pledged Oceanica Shares being owned by the Company free and clear of
all Liens other than: (i) the Monaco Option and the Monaco Pledge, to the extent
enforceable, (ii) the Oceanica Call, and (iii) a pledge securing the Existing
Loan;

(iii) the representations and warranties set forth in Article II shall be true
and correct in all material respects at, and as of, the Second Closing, and
there shall be no breach of, or default under, any Transaction Document by the
Company or any of its Affiliates;

 

2



--------------------------------------------------------------------------------

(iv) trading in the Common Stock shall not have been suspended by NASDAQ; and

(v) the registration of the Existing Pledge in the Panamanian Public Registry
shall be in effect and continuing and there shall be no prior pledge registered.

(b) The closing of the Second Loan (the “Second Closing”) shall be held at the
offices of Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York, New York
at 10:00 a.m. Eastern Time on the later of: (i) April 30, 2016, and (ii) two
Business Days after the satisfaction of the conditions set forth in
Section 1.4(a); provided, that the Second Closing may occur on such other date
or at such other time and place as the Parent and the Lender may mutually agree
in writing in their sole discretion. The date on which the Second Closing
actually occurs is referred to as the “Second Closing Date.”

Section 1.5. Deliveries at the Second Closing.

(a) At the Second Closing, the Parent shall, or shall cause the Company to,
deliver to the Lender such documents as the Lender shall reasonably request.

(b) At the Second Loan Closing, the Lender shall deliver:

(i) the Second Loan, which shall be delivered in the form of wire transfer of
immediately available funds to an account designated in writing by the Company;
and

(ii) all other instruments and certificates that the Lender is required to
deliver pursuant to the terms of this Agreement.

ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE COMPANY

The Parent and the Company each hereby represent and warrant to the Lender the
following:

Section 2.1. Organization, Existence and Good Standing.

(a) Each of the Parent and the Company is duly organized and is validly existing
and in good standing under the Laws pursuant to which it was formed, and has all
requisite corporate or other entity power authority to carry on its businesses
as now conducted and as presently proposed to be conducted. Each of the Parent
and the Company is duly licensed or qualified to transact business as a foreign
corporation or other equivalent entity and is in good standing in each
jurisdiction in which the nature of the business transacted by it or the
character of the properties owned or leased by it requires such licensing or
qualification, except where the failure to be so licensed or qualified would not
reasonably be expected to have a material adverse effect upon the Parent or the
Company.

(b) Neither the Parent nor the Company is, or has been within the past five
(5) years, an “investment company” within the meaning of the Investment Company
Act of 1940.

 

3



--------------------------------------------------------------------------------

Section 2.2. Authorization.

(a) Each of the Parent, the Company and each of their respective Subsidiaries,
as applicable, has all requisite power and authority to execute and deliver this
Agreement and the other Transaction Documents to which it is a party, and to
carry out the provisions of this Agreement and the other Transaction Documents
to which it is a party, including with respect to the Parent, the power and
authority to issue the Common Stock issuable upon conversion of the Note.

(b) All action on the part of the Parent, the Company and each of their
Subsidiaries, as applicable, their respective officers, directors and
stockholders necessary for the authorization, execution and delivery of this
Agreement and the other Transaction Documents to which the Parent, the Company
and each of their Subsidiaries, as applicable, is a party, and the performance
of all obligations of the Parent, the Company and their Subsidiaries hereunder
and thereunder, and the authorization, issuance (or reservation for issuance)
and delivery of the Common Stock issuable upon conversion of the Note has been
taken. This Agreement has been duly and validly executed and delivered by the
Parent and the Company, and the other Transaction Documents to which the Parent,
the Company or any Subsidiary is a party, when executed and delivered, will
constitute, assuming this Agreement and the other Transaction Documents have
been duly authorized, executed and delivered by Lender, and are, valid and
legally binding obligations of the Parent and the Company, enforceable in
accordance with their respective terms except: (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other Laws of general
application affecting enforcement of creditors’ rights generally; and (ii) as
limited by Laws relating to the availability of specific performance, injunctive
relief or other equitable remedies (the “Enforceability Exceptions”).

(c) The Board of Directors of the Parent (the “Board of Directors”), by
resolutions unanimously adopted at a meeting duly called and held, has
(i) determined and declared that this Agreement and the Contemplated
Transactions are advisable and fair to, and in the best interests of, the Parent
and its stockholders and (ii) authorized and approved the execution, delivery
and performance of this Agreement and the Transaction Documents. Such
resolutions have not been rescinded, modified or withdrawn in any way as of the
date of this Agreement.

Section 2.3. No Conflict or Violation. The execution, delivery and performance
by the Parent, the Company and their Subsidiaries of this Agreement and the
other Transaction Documents to which they are a party and the consummation by
the Parent, the Company and their Subsidiaries of the Contemplated Transactions
in accordance with the terms hereof or thereof will not (with notice or lapse of
time, or both) (a) conflict with or violate any provision of (i) the articles of
incorporation or bylaws of the Parent, (ii) the articles of incorporation or
bylaws of the Company or (iii) any equivalent organizational or governing
document of any

 

4



--------------------------------------------------------------------------------

Subsidiary of the Parent or the Company, (b) require any consent or approval
under, violate, conflict with or result in any breach of or any loss of any
benefit under, or constitute a default under, or result in termination or give
to others any right of termination, vesting, amendment, acceleration or
cancellation of, or result in the creation of a Lien upon any of the respective
properties, rights or assets of the Parent, the Company or any of their
Subsidiaries, (c) conflict with or violate any Order binding upon the Parent,
the Company or any of their Subsidiaries, or (d) conflict with or violate any
Law applicable to the Parent or any of its Subsidiaries, except in the case of
each of the foregoing clauses (a)(iii), (b), (c) and (d), for such violations,
conflicts, breaches, defaults, impairments or revocations that would not
reasonably be expected to be material.

Section 2.4. Governmental Consents and Approvals. The execution, delivery and
performance by the Parent, the Company and their Subsidiaries of this Agreement
and the other Transaction Documents to which they are a party and the
consummation by the Parent, the Company and their Subsidiaries of the
Contemplated Transactions in accordance with the terms hereof or thereof will
not (with notice or lapse of time, or both) require any Permit or filing or
registration with or notification to any Governmental Agency with respect to the
Parent, the Company and their Subsidiaries except for filings necessary or
appropriate to perfect Lender’s security interests in collateral securing the
Loans and except where the failure to obtain such Permits, or to make such
filings, registrations or notifications would not reasonably be expected to be
material.

Section 2.5. Capitalization and Voting Rights.

(a) As of the date hereof, the equity capitalization of the Parent consists of:

(i) 75,000,000 authorized shares of Common Stock, of which 7,541,111 shares are
issued and outstanding and 466,893 will be issuable upon the exercise of
outstanding options or settlement of restricted stock units; and

(ii) 25,000,000 shares of Preferred Stock, 20,167 of which are designated as
“Series D Preferred Stock” and 0 of which are issued and outstanding.

(b) The outstanding Common Stock has been duly authorized and validly issued, is
fully paid and non-assessable, and was issued in accordance with the
registration or distribution provisions of the applicable securities Laws or
pursuant to valid exemptions therefrom.

(c) As of the date hereof, except as set forth on Schedule 2.5(c) and except
pursuant to the Stock Purchase Agreement, by and among the Parent, Penelope
Mining LLC, and Minera Del Norte S.A. de C.V., dated as of March 11, 2015 (the
“Stock Purchase Agreement”) there is no:

(i) outstanding option, warrant, right (contingent or other, including
conversion, exchange, participation, right of first refusal, co-sale or
pre-emptive rights or rights regarding phantom stock or stock appreciation
rights) or agreement for the purchase or acquisition from the Parent or the
Company of any

 

5



--------------------------------------------------------------------------------

Common Stock, Preferred Stock or any other shares or securities of the Parent or
the Company, or any options, warrants or rights convertible into or exchangeable
for any thereof;

(ii) commitment by the Parent or the Company to issue shares, subscriptions,
warrants, options, convertible or exchangeable securities or other such rights
or to distribute to holders of its equity securities any evidence of
indebtedness or assets;

(iii) bond, debenture, note or other indebtedness of the Parent or the Company
that entitles the holder thereof to vote (or is convertible into, or
exchangeable or exercisable for, securities having the right to vote) with the
Stockholders on any matter;

(iv) outstanding contractual obligations, commitments or arrangements of any
character (contingent or otherwise) that are binding on the Parent or the
Company or any of their Subsidiaries to repurchase, redeem or otherwise acquire
any shares of capital stock of, or other equity or voting interests in, the
Parent or the Company; or

(v) obligation, contingent or otherwise, by reason of any agreement to register
the offer and sale or resale of any of the Parent’s or the Company’s capital
stock or other equity or voting securities under the Securities Act.

(d) Neither the Parent nor or the Company has or intends to accelerate any
rights or waive any conditions existing under any outstanding option, warrant,
right or agreement (contingent or otherwise, including exercise, vesting,
payment, conversion, exchange, participation, right of first refusal, co-sale or
pre-emptive rights or rights regarding phantom stock or stock appreciation
rights) for the purchase or acquisition from the Parent or the Company of any
Common Stock, Preferred Stock or any other shares or securities of the Parent or
the Company, or any options, warrants or rights convertible into or exchangeable
for any thereof.

(e) Neither the Parent nor or the Company is an “Issuing Corporation” as such
term is defined in Section 78.3788 of the Nevada Revised Statutes by virtue of
the fact that either it has less than 200 holders of record and/or it has less
than 100 holders of record who have addresses in the State of Nevada, in either
case, appearing on the stock ledger of the Parent or the Company.

Section 2.6. Subsidiaries. The Parent owns all of the issued and outstanding
membership interests in MEH, free and clear of all Liens other than the Liens
pursuant to the MEH-Parent Pledge Agreement, and MEH owns 500,000,000 shares of
the Company representing all of the issued and outstanding shares of Company
free and clear of all Liens other than the Liens pursuant to the OME Pledge
Agreement. Each of MEH, the Company and each Subsidiary of the Company: (a) is
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, (b) has all requisite corporate power and authority
and all authorizations, licenses and permits necessary to own, lease and operate
its properties and

 

6



--------------------------------------------------------------------------------

assets and to carry on its businesses as now conducted and (c) is duly qualified
or licensed to do business in every jurisdiction in which its ownership, leasing
or operation of property or assets or the conduct of businesses as now conducted
requires it to be qualified or licensed, other than in the case of the
Intermediate Holdcos, except as would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the business,
prospects, condition (financial or otherwise), affairs, properties, assets or
Liabilities of the Parent and its Subsidiaries, taken as a whole (a “Material
Adverse Effect”).

Section 2.7. Oceanica. As of the date hereof and as of the Second Closing Date:

(a) The Company owns 54,000,000 shares of Oceanica, free and clear of all Liens
except as set forth on Schedule 2.7(a).

(b) The outstanding equity capitalization of Oceanica is as set forth on
Schedule 2.7(b).

(c) As of the date hereof, except as set forth on Schedule 2.7(c) and except as
contemplated pursuant to an Approved Monaco Transaction, there is no:

(i) outstanding option, warrant, right (contingent or other, including
conversion, exchange, participation, right of first refusal, co-sale or
pre-emptive rights or rights regarding phantom stock or stock appreciation
rights) or agreement for the purchase or acquisition from any of the
Intermediate Holdcos or Oceanica of any equity, or any options, warrants or
rights convertible into or exchangeable for any such equity;

(ii) commitment by the Intermediate Holdcos or Oceanica to issue shares,
subscriptions, warrants, options, convertible or exchangeable securities or
other such rights or to distribute to holders of its equity securities any
evidence of indebtedness or assets;

(iii) bond, debenture, note or other indebtedness of the Intermediate Holdcos or
Oceanica that entitles the holder thereof to vote (or is convertible into, or
exchangeable or exercisable for, securities having the right to vote) with the
holders of equity in the Intermediate Holdcos or Oceanica on any matter;

(iv) outstanding contractual obligation, commitment or arrangement of any
character (contingent or otherwise) that are binding on the Intermediate Holdcos
or Oceanica to repurchase, redeem or otherwise acquire any shares of capital
stock of, or other equity or voting interests in the Intermediate Holdcos or
Oceanica; and

(v) obligation, contingent or otherwise, by reason of any agreement to register
the offer and sale or resale of any of the capital stock of the Intermediate
Holdcos or Oceanica under the Securities Act.

(d) Set forth on Schedule 2.7(d) is a true and complete list of each Permit
Oceanica has obtained, or made filings to obtain, in connection with the
construction,

 

7



--------------------------------------------------------------------------------

development and operation of the Don Diego Project (each, a “Project
Permit”). True and complete copies of all such Permits and filings and all
material written correspondence with any Governmental Agency regarding any
Project Permit has been furnished to Lender. No Governmental Agency has provided
the Parent, Oceanica or any of their Subsidiaries, or to the knowledge of the
Parent any other Person, written notice that such Governmental Agency does not
intend to issue any Project Permit or any other Permit that is reasonably
necessary for the construction, development and operation of the Don Diego
Project. There is no Proceeding pending or threatened (in writing or otherwise)
(i) with respect to any alleged error or omission contained in any filing
related to any Project Permit, or (ii) following the issuance of any Project
Permit, with respect to any alleged failure to be in compliance with the terms
thereof, or which is likely to result in the revocation or termination of such
Project Permit.

(e) Oceanica or a Subsidiary thereof has the exclusive ownership of the mineral
rights related to the Don Diego Project covering not less than 300,000 hectares,
each of which are listed on Schedule 2.7(e) (the “Project Mineral Rights”), free
and clear of any Liens other than Permitted Liens. The Project Mineral Rights
are sufficient to conduct the Don Diego Project in a manner consistent with the
business plans of the Parent.

(f) The Parent is not aware of any facts or circumstances that would cause the
Technical Report: Revised Assessment of the Don Diego West Phosphorite Deposit,
Mexican Exclusive Economic Zone (EEZ), dated June 30, 2014, to not be true and
correct in all material respects.

Section 2.8. Parent Reports; Financial Statements; Undisclosed Liabilities.

(a) The filings, including all material forms, registration, proxy and
information statements, prospectuses, reports, agreements (oral or written) and
all documents, exhibits, amendments and supplements appertaining thereto, filed
or furnished by the Parent since January 1, 2015 under the Securities Act or the
Exchange Act (the “Parent Reports”), have been timely filed or furnished (as
applicable) with the SEC and complied, as of their respective filing dates, in
all material respects with all applicable requirements of the statutes and the
rules and regulations thereunder, in each case as in effect on the dates so
filed, including any amendments of such Parent Reports filed with the SEC. None
of the Parent Reports contained, at the time such Parent Report was filed, or if
amended or restated, at such time when finally amended, restated or subsequently
mailed to securityholders, any untrue statement of any material fact or omitted
to state any material fact required to be stated therein or necessary in order
to make the statements made therein, in the light of the circumstances under
which they were made, not misleading. All such Parent Reports complied in all
material respects with the applicable requirements of the Securities Act or the
Exchange Act, as the case may be.

(b) As of the date hereof, there are no outstanding or unresolved comments in
comment letters from the SEC staff with respect to the Parent Reports, and to
the Knowledge of the Parent, neither the Parent nor any Parent Report is the
subject of an ongoing SEC review or outstanding SEC investigation.

 

8



--------------------------------------------------------------------------------

(c) Each of the consolidated financial statements, consolidated balance sheets,
consolidated statements of operations and consolidated statements of cash flows
(including, in each case, any related notes and schedules thereto) of the Parent
included in or incorporated by reference into the Parent Reports: (i) complied,
as of the respective filing dates thereof, in all material respects with the
applicable rules and regulations of the SEC with respect thereto as in effect on
the respective filing dates thereof, (ii) were prepared in accordance with U.S.
generally accepted accounting principles consistently applied during the periods
involved (“GAAP”), except as may be footnoted therein, (iii) fairly presented,
in all material respects, the consolidated financial position of the Parent, as
of the respective dates thereof, and the consolidated results of operations,
retained earnings (accumulated deficit) and cash flows, as the case may be, of
the Parent for the respective periods then ended (subject, in the case of
unaudited financial statements, to normal year-end adjustments). Neither the
Parent nor any of its Subsidiaries has received, in writing, any material
complaint, allegation, assertion or claim regarding the accounting or auditing
practices, procedures, methodologies or methods of the Parent or any of its
Subsidiaries or their respective internal accounting controls. To the Knowledge
of the Parent, no attorney representing the Parent or its Subsidiaries has
reported evidence of a material violation of securities laws, breach of
fiduciary duty or similar violation by the Parent or any of its Subsidiaries or
any of their respective officers, directors, employees or agents to the Board of
Directors or any committee thereof pursuant to the rules of the SEC adopted
under Section 307 of the Sarbanes-Oxley Act of 2002.

(d) The Parent has (A) implemented and maintains (x) disclosure controls and
procedures (as defined in Rule 13a-15(e) of the Exchange Act) designed to ensure
that material information relating to the Parent and its Subsidiaries is made
known on a timely basis to the management of the Parent and (y) a system of
internal control over financial reporting (as defined in Rule 13a-15(f) of the
Exchange Act) designed to provide reasonable assurances regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP and (B) disclosed to the Parent’s
outside auditors and the audit committee of the Board of Directors (x) all
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting which are reasonably likely to
adversely affect the Parent’s and its Subsidiaries’ ability to record, process,
summarize and report financial data and (y) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Parent’s internal control over financial reporting.

(e) There are no Liabilities of the Parent or its Subsidiaries of a nature
(whether accrued, absolute, contingent or otherwise) other than: (i) Liabilities
set forth in the consolidated balance sheet, including the notes thereto, of the
Parent included in the most recent Parent Reports; (ii) Liabilities or
obligations incurred in the ordinary course of business consistent with past
practices since the date of such balance sheet; (iii) Liabilities under
Contracts, none of which arise out of any breach, default or non-performance by
the Parent or its Subsidiaries; and (iv) Liabilities disclosed on the Disclosure
Schedules to this Agreement.

 

9



--------------------------------------------------------------------------------

Section 2.9. Orders and Proceedings. There are no outstanding Orders to which
the Parent or any of its Subsidiaries or any of their respective properties or
assets is subject or bound that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and there are no
Proceedings pending or, to the Knowledge of the Parent, threatened against the
Parent or any of its Subsidiaries or to which any of their respective properties
or assets is subject or bound that, if adversely determined, would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 2.10. Compliance.

(a) The Parent and its Subsidiaries are, and for the past three years have been,
in material compliance with all material Laws applicable to them; and during the
past three years, neither the Parent nor any of its Subsidiaries has received
written notice from any Governmental Agency or any other Person regarding any
actual, alleged, possible, or potential violation of, or failure to materially
comply with, any material Law, except for such non-compliance as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b) The Parent and its Subsidiaries are not in breach or default under any of
their contracts with Monaco and its Affiliates.

Section 2.11. Receivables. As of the date hereof, the amount due and owing from
Oceanica and its Subsidiaries to the Parent and its Subsidiaries is as set forth
on Schedule 2.11, which schedule sets forth the debtor, the creditor and that
amount due.

Section 2.12. Anti-Corruption; Anti-Money Laundering.

(a) Neither the Parent nor the Company or any of their respective Subsidiaries,
nor any director or officer of any of the Parent, the Company or their
respective Subsidiaries, nor, to the Knowledge of the Parent, the Company, any
stockholder, employee, vendor, sub-contractor or representative acting on behalf
of any of the Parent, the Company and their Subsidiaries, has taken any action,
directly or indirectly, that would result in a material violation of any
Anti-Corruption Law, Anti-Money Laundering Law, or OFAC Law, whether within the
United States of America or elsewhere.

(b) The Parent and the Company have established and maintains procedures and
controls that are reasonably designed to ensure that the Parent, the Company and
their respective Subsidiaries are in compliance in all material respects with
any applicable Anti-Corruption Laws, Anti-Money Laundering Laws or OFAC Laws.

(c) None of the Parent, the Company and their respective Subsidiaries has found
material violations of any Anti-Corruption Law, Anti-Money Laundering Law or
OFAC Law in an internal investigation, made a voluntary or other disclosure to a
Governmental Agency related to any Anti-Corruption Law, Anti-Money Laundering
Law

 

10



--------------------------------------------------------------------------------

or OFAC Law or received any written official notice, citation, complaint or
report related to alleged violations of any Anti-Corruption Law, Anti-Money
Laundering Law or OFAC Law and either filed with a court, tribunal, or other
Governmental Agency or transmitted by a Governmental Agency. Neither the Parent
nor the Company has any Knowledge that it or any of its respective Subsidiaries
is under investigation by any Governmental Agency for possible violations of any
Anti-Corruption Law, Anti-Money Laundering Law or OFAC Law.

(d) None of the Parent, the Company and their respective Subsidiaries, nor any
director or officer of the Parent, the Company or any of their respective
Subsidiaries and, to the Knowledge of the Parent, no employee or agent of any of
the Parent or any of its Subsidiaries is (i) a blocked person or denied party
under any Anti-Money Laundering Law or (ii) a Person with whom dealing or
engaging in transactions is prohibited or sanctioned under any Laws of the
United States of America or any other applicable jurisdiction. Neither the
Parent, the Company nor any of their respective Subsidiaries is a party to any
Contract or other agreement or has engaged in any transaction or other business
dealing with any country that, at the time of the relevant transaction, was
subject to comprehensive (as opposed to list-based) OFAC Laws.

Section 2.13. Brokers. No person, firm or corporation has or, as a result of any
action taken by the Parent, the Company, their respective Subsidiaries or any of
their authorized representatives, will have, in the context of the transactions
contemplated by this Agreement, any right, interest or valid claim against or
upon the Parent, the Company, their respective Subsidiaries or the Lender for
any commission, fee or other compensation as a finder or broker or in any
similar capacity.

Section 2.14. Offering. Assuming the accuracy of the Lender’s representations
and warranties set forth in this Agreement, the issuance of Common Stock
issuable upon conversion of the Note is exempt from the registration and
prospectus requirements of the Securities Act, and any other applicable
securities Law, and will be issued in compliance with all applicable federal and
state securities and blue sky Laws. Neither the Parent, the Company nor any
Person acting on their behalf will take any action hereafter that would cause
the loss of such exemption. The issuance of the Common Stock issuable upon
conversion of the Note to the Lender will not be integrated with any other
issuance of the Parent’s securities (past, current or future) for purposes of
any stockholder approval provisions applicable to the Parent or its securities.

Section 2.15. Anti-Takeover Provisions. The Parent has taken all actions
necessary to render inapplicable to this Agreement and the Contemplated
Transactions, and inapplicable to Lender and the Common Stock issuable upon
conversion of the Note in connection with this Agreement and the Contemplated
Transactions, any and all “fair price,” “moratorium,” “control share
acquisition,” “business combination” and other similar statutes or regulations
of any state or jurisdiction (collectively, “Takeover Laws”); and without
limiting the foregoing, the Board of Directors has taken all actions necessary
so that the restrictions on business combinations contained in Sections
78.378-78.3793 and 78.411-78.444 of the Nevada Revised Statutes, and,
accordingly, any other section or any other Nevada Takeover Law or similar
statute or regulation will not apply with respect to, or as a result of, the
execution of this Agreement, the other Transaction Documents or the consummation
of the Contemplated Transactions, without any further action on the part of the
Stockholders or of the Board of Directors.

 

11



--------------------------------------------------------------------------------

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE LENDER

The Lender hereby represents and warrants to the Parent as of the date hereof
that:

Section 3.1. Organization, Existence and Good Standing. Lender is duly organized
and is validly existing and in good standing under the Laws pursuant to which it
was formed, and has all requisite corporate power and corporate authority to
carry on its businesses as now conducted and as presently proposed to be
conducted. Lender is duly licensed or qualified to transact business as a
foreign corporation or other equivalent entity and is in good standing in each
jurisdiction in which the nature of the business transacted by it or the
character of the properties owned or leased by it requires such licensing or
qualification, except for those jurisdictions where the failure to be so
licensed, qualified or in good standing would not reasonably be expected to have
an Lender Material Adverse Effect.

Section 3.2. Authorization. Lender has full power and authority to execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, and to carry out the provisions of this Agreement and the other
Transaction Documents to which it is a party. Any and all corporate or
partnership action on the part of Lender necessary for the authorization,
execution and delivery of this Agreement and the performance of all obligations
of Lender hereunder at each Closing has been, or will by each Closing have been,
taken. This Agreement has been duly and validly executed and delivered and
constitutes, and the Transaction Documents to which Lender is a party when
executed and delivered will constitute, assuming due execution and delivery by
the other parties thereto of this Agreement and the Transaction Documents, valid
and legally binding obligations of Lender, enforceable against Lender in
accordance with their respective terms, subject to the Enforceability
Exceptions.

Section 3.3. Receipt of Information. Lender believes it has received all the
information the Lender considers necessary or appropriate for deciding whether
to purchase the Note. Lender further represents that Lender has had an
opportunity to ask questions and receive answers from the Parent regarding the
terms and conditions of the offering of the Note and the business, properties,
prospects and financial condition of the Parent and to obtain additional
information (to the extent the Parent possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify the
accuracy of any information furnished to Lender or to which Lender had access.
The foregoing, however, does not limit or modify the representations and
warranties of the Parent and the Company in ARTICLE II of this Agreement or the
right of Lender to rely thereon.

Section 3.4. Investment Experience. Lender confirms that it has such knowledge
and experience in financial and business matters that Lender is capable of
evaluating the merits and risks of an investment in the Note and of making an
informed investment decision and understands that: this investment is suitable
only for an investor which is able to bear the economic consequences of losing
its entire investment; the purchase of the Note by the Lender hereunder is a
speculative investment which involves a high degree of risk of loss of the
entire

 

12



--------------------------------------------------------------------------------

investment; there are substantial restrictions on the transferability of, and
there will be no public market for, the Note, and accordingly, it may not be
possible for the Lender to liquidate its investment in case of emergency; and
this Agreement and the other Transaction Documents create a complex set of
rights and obligations of the Lender.

Section 3.5. Qualifications of Lender. Lender is an “Accredited Lender” as such
term is defined in Rule 501(a) under the Securities Act (without reliance on
Rule 501(a)(4) thereof). The Lender will provide reasonable information
requested by the Parent in connection with any filing required to be made with
applicable securities regulators in connection with any issuance of Common Stock
issuable upon conversion of the Note. Lender is not a “Bad Actor” within the
meaning of Rule 506 of the Securities Act.

Section 3.6. Restricted Securities. Lender understands that no securities of the
Parent may be sold, transferred, or otherwise disposed of without registration
under the Securities Act or an exemption therefrom, and that in the absence of
either an effective registration statement covering the Note or the Common Stock
into which it may have been converted, as applicable, compliance with such
distribution requirements or an available exemption from registration under the
Securities Act, the Note or the Common Stock into which it may have been
converted, as applicable, must be held indefinitely. Lender understands that the
Note and the Common Stock into which it may have been converted will carry
legends required by Law. In particular, the Lender is aware that the Note may
not be sold pursuant to Rule 144 promulgated under the Securities Act unless all
of the conditions of that rule are met.

ARTICLE IV.

MISCELLANEOUS

Section 4.1. Rules of Construction.

(a) When a reference is made in this Agreement to an Article, a Section, an
Exhibit or a Schedule, such reference shall be to an Article of, a Section of,
or an Exhibit or a Disclosure Schedule to this Agreement unless otherwise
indicated.

(b) Whenever the words “include,” “includes” or “including” are used in this
Agreement or any other Transaction Document, they shall be deemed to be followed
by the words “without limitation.”

(c) Whenever the word “or” is used in this Agreement, it shall not be deemed
exclusive.

(d) All terms defined in this Agreement shall have the defined meanings when
used in any other Transaction Document or in any certificate or other document
made or delivered pursuant hereto or thereto unless otherwise defined therein.
The definitions contained in this Agreement and any other Transaction Document
are applicable to the singular as well as to the plural forms of such terms and
to the masculine as well as to the feminine and neuter genders of such terms.
Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

 

13



--------------------------------------------------------------------------------

(e) Except as expressly stated in this Agreement, all references to any Law are
to such Law as amended, modified, supplemented or replaced from time to time,
and all references to any section of any Law include any successor to such
section.

(f) Except as expressly stated in this Agreement, all references to any
agreement are to such agreement and include any exhibits, annexes and schedules
attached to such agreement, in each case, as the same is in effect as of the
date of this Agreement and in the case of any such agreement to which the
parties are other than all of the parties to this Agreement, without giving
effect to any subsequent amendment or modification.

(g) All references to “$” or “dollars” mean the lawful currency of the United
States of America.

(h) Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished hereunder shall be prepared in
accordance with United States generally accepted accounting principles, as
consistently applied by the Parent and the Company.

(i) No specific provision, representation or warranty shall limit the
applicability of a more general provision, representation or warranty. It is the
intent of the parties that each representation, warranty, covenant, condition
and agreement contained in this Agreement shall be given full, separate, and
independent effect and that such provisions are cumulative.

(j) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement and the other Transaction Documents with the assistance of
counsel and other advisors and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement and the other Transaction Documents
shall be construed as jointly drafted by the parties hereto and thereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement or any other
Transaction Document.

(k) The table of contents and the headings contained in this Agreement and the
other Transaction Documents are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement or the other
Transaction Documents.

Section 4.2. Entire Agreement. This Agreement, the other Transaction Documents,
the Disclosure Schedules hereto and thereto, and the other agreements included
as exhibits hereto and thereto constitute the entire agreement among the parties
with respect to the subject matter hereof and supersede all prior agreements
and, understandings, among the parties with respect to the subject matter hereof
and thereof. In the event of a conflict between the terms of this Agreement and
the other Transaction Documents, the terms of this Agreement shall govern.

 

14



--------------------------------------------------------------------------------

Section 4.3. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, (b) on the date sent by facsimile (with confirmation of
transmission) or electronic mail if sent during normal business hours of the
recipient during a Business Day, and otherwise on the next Business Day, if sent
after normal business hours of the recipient, provided that in the case of
electronic mail, each notice or other communication shall be confirmed within
one Business Day by dispatch of a copy of such notice pursuant to one of the
other methods described herein, (c) if dispatched via a nationally recognized
overnight courier service (delivery receipt requested) with charges paid by the
dispatching party, on the later of (i) the first Business Day following the date
of dispatch, or (ii) the scheduled date of delivery by such service, or (d) on
the fifth Business Day following the date of mailing, if mailed by registered or
certified mail, return receipt requested, postage prepaid to the party to
receive such notice, at the following addresses, or such other address as a
party may designate from time to time by notice in accordance with this Section.

 

  (a) If to the Parent or Company, to:

Odyssey Marine Exploration, Inc.

5215 W. Laurel Street

Suite 210

Tampa, Fl 33607

Attention: Chief Executive Officer

with a copy to:

Akerman LLP

401 E. Jackson Street, Suite 1700

Tampa, FL 33602

Attention: David M. Doney

Facsimile: (813) 218-5404

(b) If to the Lender, to:

Epsilon Acquisitions LLC

c/o: Altos Hornos de Mexico S.A.B. de C.V.

Campos Eliseos No. 29

Col. Rincon del Bosque

11580 Mexico D.F.

Mexico

Attention: General Counsel

Facsimile: 52 866 633-8050

with a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention: Maurice M. Lefkort

Facsimile: (212) 728-8111

 

15



--------------------------------------------------------------------------------

Section 4.4. Fees, Costs and Expenses. The Parent shall reimburse Lender for its
and its Affiliates’ reasonable, out-of-pocket fees, costs and expenses in an
amount not to exceed $50,000 incurred in connection with the Contemplated
Transaction through the increase in the principal amount of the Note by the
amount of such fees, costs and expenses. All fees, costs and expenses incurred
by the Parent in connection with this Agreement and the other Transaction
Documents and the Contemplated Transactions shall be borne by Parent whether or
not the Contemplated Transactions are consummated.

Section 4.5. Publicity and Reports. Each party agrees that, except as otherwise
required by Law, it will not issue any reports, statements or releases, in each
case relating to the Contemplated Transactions, without the prior written
consent of the other parties hereto, which consent shall not unreasonably be
withheld or delayed. To the extent disclosure is required by Law, the
non-disclosing party shall have the right to review any report, statement or
release as promptly as possible prior to its publication and to reasonably
consult with the disclosing party with respect to the content thereof.

Section 4.6. Amendments; Waiver.

(a) This Agreement may be amended, superseded, canceled, renewed or extended
only by a written instrument signed by each of the parties hereto.

(b) A party may by written instrument signed on behalf of such party: (i) extend
the time for the performance of any of the obligations or other acts of another
party due to it, (ii) waive any inaccuracies in the representations and
warranties made to it contained in this Agreement or any Transaction Document,
or (iii) waive compliance with any covenants, obligations, or conditions in its
favor contained in this Agreement or in any Transaction Document. No claim or
right arising out of this Agreement or any Transaction Document can be waived by
a party, in whole or in part, unless made in a writing signed by such party.
Neither any course of conduct or dealing nor failure or delay by any party in
exercising any right, power, or privilege under this Agreement or any of the
Transaction Documents will operate as a waiver of such right, power, or
privilege, and no single or partial exercise of any such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. A waiver
given by a party will be applicable only to the specific instance for which it
is given.

Section 4.7. Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither this Agreement, nor any right, duty or obligation
of any party hereunder, may be assigned or delegated by the Parent without the
prior written consent of Lender. Lender may assign its rights and delegate its
obligations hereunder; provided that no such assignment or delegation shall
relieve Lender of its obligations hereunder. Any purported assignment of rights
or delegation of obligations in violation of this Section will be void.
References to a party in this Agreement and in any Transaction Document also
refer to such party’s successors and permitted assigns.

 

16



--------------------------------------------------------------------------------

Section 4.8. No Third-Party Beneficiaries. Except for the Persons expressly
referenced in Section 4.9, nothing in this Agreement is intended or shall be
construed to give any person, other than the parties hereto, their successors
and permitted assigns, any legal or equitable right, remedy or claim under, or
in respect of, this Agreement the Transaction Documents or any provision
contained herein or therein.

Section 4.9. No Recourse Against Nonparty Affiliates. All claims, obligations,
liabilities, or causes of action (whether in contract, common or statutory law,
equity or otherwise) that arise out of or relate to this Agreement or any other
Transaction Document, or the negotiation, execution, or performance of this
Agreement or any other Transaction Document (including any representation or
warranty made in, in connection with or as an inducement to this Agreement or
any other Transaction Document), may be made only against the parties that are
signatories to this Agreement or such other Transaction Document, as the case
may be (“Contracting Parties”). No Person who is not a Contracting Party,
including any officer, employee, member, partner or manager signing this
Agreement, the Transaction Documents or any certificate delivered in connection
herewith or therewith on behalf of any Contracting Party (“Nonparty Affiliates”)
shall have any liability (whether in contract, tort, common or statutory law,
equity or otherwise) for any claims, obligations, liabilities or causes of
action arising out of, or relating in any manner to, this Agreement or any other
Transaction Document or based on, in respect of, or by reason of this Agreement
or any other Transaction Document or the negotiation, execution, performance, or
breach of the Agreement or any other Transaction Document; and, to the maximum
extent permitted by Law, each Contracting Party hereby waives and releases all
such liabilities, claims, causes of action, and obligations against any such
Nonparty Affiliates.

Section 4.10. Governing Law. This Agreement, the other Transaction Documents,
and any dispute, controversy or proceeding arising out of or relating to this
Agreement, the other Transaction Documents, or the Contemplated Transactions or
the subject matter hereof or thereof or the relationship among the parties
hereto or thereto in connection herewith or therewith (in each case whether in
contract, tort, common or statutory law, equity or otherwise) shall be governed
by the substantive Laws of the State of Delaware without regard to conflict of
law principles thereof or of any other jurisdiction that would cause the
application of laws of any jurisdiction other than those of the State of
Delaware.

Section 4.11. Exclusive Forum in Designated Courts. Any dispute, controversy,
proceeding or claim arising out of or relating to: (i) this Agreement or any
other Transaction Document, or any of the Contemplated Transactions or the
subject matter hereof or thereof, (ii) the breach, termination, enforcement,
interpretation or validity of this Agreement, or any other Transaction Document,
including the determination of the scope or applicability of this agreement to
arbitrate, or (iii) the relationship among the parties hereto or thereto, in
each case, whether in contract, tort, common or statutory law, equity or
otherwise, shall be brought exclusively in either (x) the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware,
(y) if such court lacks subject matter jurisdiction, the United States District
Court for the District of Delaware, to the extent that such court has subject
matter jurisdiction or (z) if such court lacks subject matter jurisdiction, the
courts of the State of

 

17



--------------------------------------------------------------------------------

Delaware (the “Designated Court”). Each of the parties hereto hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the Designated Court and agrees that it will not bring any action whether in
tort, contract, common or statutory law, equity or otherwise arising out of or
relating to this Agreement or any other Transaction Document or any of the
Contemplated Transactions or the subject matter hereof or thereof in any court
other than the Designated Court. Each of the parties hereto hereby irrevocably
waives, and agrees not to assert as a defense, counterclaim or otherwise, in any
action or proceeding with respect to this Agreement or any other Transaction
Document, (a) any claim that it is not personally subject to the jurisdiction of
the Designated Court, (b) any claim that it or its property is exempt or immune
from jurisdiction of the Designated Court or from any legal process commenced in
such Designated Court (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and (c) to the fullest extent permitted by applicable Law, any claim
that (i) the suit, action or proceeding in such Designated Court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper, or (iii) this Agreement, any other Transaction Document, or the
subject matter hereof or thereof, may not be enforced in or by such Designated
Court.

Section 4.12. Consent to Service of Process. Each of the parties hereto hereby
irrevocably and unconditionally consents to service of process in the manner
provided for notices in Section 4.3 and agrees that nothing in this Agreement or
any other Transaction Document will affect the right of any party hereto to
serve process in any other manner permitted by applicable Law.

Section 4.13. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
DISPUTE IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY DISPUTE.

Section 4.14. Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms and that monetary damages,
even if available, would not be an adequate remedy therefor. It is accordingly
agreed that the parties shall be entitled to specific performance of the terms
hereof, this being in addition to any other remedy to which they are entitled at
law or in equity. The parties acknowledge that the awarding of equitable
remedies is within the discretion of the applicable court.

Section 4.15. Remedies Cumulative. The rights and remedies of the parties are
cumulative and not alternative.

Section 4.16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

 

18



--------------------------------------------------------------------------------

Section 4.17. Signatures/E-delivery; Reproduction of Documents.

(a) A manually signed copy of this Agreement or any other Transaction Documents
delivered by facsimile, email or other means of electronic transmission shall be
deemed to have the same legal effect as delivery of an original signed copy of
this Agreement. No legally binding obligation shall be created with respect to a
party until such party has delivered or caused to be delivered a manually signed
copy of this Agreement.

(b) This Agreement, the other Transaction Documents, and all certificates and
documents relating hereto and thereto, including, without limitation,
(i) consents, waivers and modifications that may hereafter be executed,
(ii) documents received by each party pursuant hereto, and (iii) financial
statements and other information previously or hereafter furnished to each
party, may be reproduced by each party by electronic digital storage, computer
tapes, photographic, photostatic, optical character recognition, microfilm,
microcard, miniature photographic or other similar process, and each party may
destroy any original document so reproduced. All parties hereto agree and
stipulate that any such reproduction shall be admissible in evidence as would
the original itself in any judicial, arbitration or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by each party in the regular course of business) and that
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.

Section 4.18. Severability.

(a) If any provision of this Agreement or any other Transaction Document is
determined to be invalid, illegal or unenforceable, the remaining provisions of
this Agreement and the other Transaction Documents shall remain in full force,
if the essential terms and conditions of this Agreement and the other
Transaction Documents for each party remain valid, binding and enforceable.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be valid and enforceable.

(b) Any provision of this Agreement or any other Transaction Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof or thereof; and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction.

Section 4.19. Adjustments for Share Splits, etc. Wherever in this Agreement
there is a reference to a specific number of shares of the Parent of any
Class or series, or a price per share, or consideration received in respect of
such shares, then, upon the occurrence of any subdivision or consolidation of
the shares of such Class or series, the specific number of shares or the price
so referenced in this Agreement shall automatically be proportionally adjusted
to reflect the effect on the outstanding shares of such Class or series of
shares by such subdivision or consolidation.

 

19



--------------------------------------------------------------------------------

Section 4.20. Release. In consideration of, among other things, Lender’s
execution and delivery of this Agreement, each of the Parent, the Company, any
party claiming on behalf of the Parent or the Company, the Parent or the
Company’s equityholders and residual claimants and the respective successors and
assigns of each (collectively, the “Releasors”), hereby forever agrees and
covenants not to sue or prosecute against the Releasees (as defined in this
Section 4.20) and hereby forever waives, releases and discharges each Releasee
from, any and all claims (including, without limitation, cross-claims,
counterclaims, rights of set-off and recoupment), actions, causes of action,
suits, debts, accounts, interests, Liens, promises, warranties, damages and
consequential and punitive damages, demands, agreements, bonds, bills,
specialties, covenants, controversies, torts, variances, trespasses, judgments,
executions, costs, expenses or claims whatsoever (collectively, the “Claims”),
that such Releasor now has or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether arising at law or in equity, against Lender in
any capacity and its shareholders and “controlling persons” (within the meaning
of the federal securities laws), and their respective successors and assigns and
each and all of the officers, directors, employees, agents, attorneys, advisors,
auditors, consultants, Affiliates and other representatives of each of the
foregoing (collectively, the “Releasees”), based in whole or in part on facts
whether or not now known, existing on or before the date hereof, that relate to,
arise out of or otherwise are in connection with this Agreement or any of the
Transaction Documents or any transactions contemplated thereby or any acts or
omissions in connection therewith or the negotiation thereof, provided, however,
that the foregoing shall not release Lender from its express obligations under
this Agreement or any of the Transaction Documents. The provisions of this
Section 4.20 shall survive the expiration and termination of this Agreement and
any of the Transaction Documents.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

PARENT: ODYSSEY MARINE EXPLORATION, INC. By:  

/s/ Mark D. Gordon

  Name:   Mark D. Gordon   Title:   President & Chief Executive Officer

COMPANY:

 

ODYSSEY MARINE ENTERPRISES, LTD.

By:  

/s/ Mark D. Gordon

  Name:   Mark D. Gordon   Title:   Vice Pres. & Director

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

LENDER: EPSILON ACQUISITIONS LLC By:  

/s/ Alonso Ancira

  Name:   Alonso Ancira   Title:   Managing Member

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

ANNEX A

DEFINITIONS

“Affiliate” has the meaning set forth in Rule 12b-2 of the rules and regulations
promulgated under the Exchange Act; provided, however, that for purposes of this
Agreement, Lender and its Affiliates, on the one hand, and the Parent and its
Affiliates, on the other, shall not be deemed to be “Affiliates” of one another.

“Anti-Corruption Laws” means Laws or Orders relating to anti-bribery and
anti-corruption (governmental or commercial) that apply to the business and
dealings of the Parent or any of its Subsidiaries, including, without
limitation, Laws that prohibit the payment, offer, promise or authorization of
the payment or transfer of anything of value (including gifts or entertainment),
directly or indirectly, to any foreign government official, foreign government
employee or commercial entity to obtain a business advantage.

“Anti-Money Laundering Laws” means any Laws or Orders relating to anti-money
laundering or terrorism financing that apply to the business and dealings of the
Parent or any of its Subsidiaries.

“Approved Monaco Transaction” has the meaning ascribed to such term in the
Waiver and Consent, dated March 18, 2016, by and among the Parent, the Company,
Penelope Mining LLC, and Minera del Norte S.A. de C.V.

“Business Day” means any day except (a) a Saturday or Sunday or (b) a day on
which the New York Stock Exchange or the NASDAQ Stock Market is closed for
trading.

“Class” means any class of capital stock of the Parent designated as such in any
of the articles of incorporation of the Parent.

“Closing” means the Initial Closing and the Second Closing.

“Closing Date” means the Initial Closing Date and the Second Closing Date.

“Common Stock” means the common stock par value $.0001 per share of Parent.

“Contemplated Transactions” means the transactions contemplated by this
Agreement and each of the Transaction Documents, including the issuance of the
Common Stock upon conversion of the Note.

“Contract” means any contract, lease, deed, mortgage, license, instrument, note,
commitment, undertaking, indenture, joint venture or any other agreement,
commitment or legally binding arrangement, whether written or oral.

“Disclosure Schedule” means the disclosure schedule attached hereto.

“Don Diego Project” means the Don Diego West offshore phosphate project, located
in the Pacific Ocean approximately 50 km southwest off the coast of Baja
California Sur, Mexico.

 

A - 1



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Pledge” means that certain Pledge Agreement, dated as of March 11,
2015, by and among Minera del Norte S.A. de C.V., the Company and Oceanica.

“Governmental Agency” means any: (x) multinational, federal, state, regional,
municipal, local or other government, governmental or public department, central
bank, court, tribunal, arbitral body, commission, board, bureau or agency,
domestic or foreign; (y) subdivision, agent, commission, board or authority of
any of the foregoing; or (z) quasi-governmental or private body exercising any
regulatory, expropriation or taxing authority under or for the account of any of
the foregoing.

“Lender Material Adverse Effect” means a material adverse effect on the ability
of Lender to perform its obligations under the Transaction Documents.

“Knowledge” means that a matter is, as of the applicable date, actually known
to, or based on their position and responsibilities would reasonably be expected
to be known by, an executive officer of the Parent.

“Law” means: (1) laws (including common law), statutes, by-laws, rules,
regulations, orders, ordinances, codes, treaties, decrees, judgments, awards or
requirements, in each case of any Governmental Agency, and terms and conditions
of any grant of approval, permission, authority or license of any Governmental
Agency; and (2) all policies, notices, guidelines, protocols or directions of
any Governmental Agency which are binding on the Person referred to in the
context in which it is used.

“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

“Lien” means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.

“Monaco” means Monaco Financial, LLC.

“Monaco Option” means, to the extent enforceable under applicable Law, the
purported right of Monaco to purchase, on or before the date that is the
maturity date of any outstanding note under the Loan Agreement dated as of
August 14, 2014, by and between the Parent and Monaco, up to 3,174,603 quotas in
Oceanica owned by the Company for a price equal to the lesser of $3.15 per quota
or the price per quota obtained in certain public offerings.

“Monaco Pledge” means, to the extent enforceable under applicable Law, the
purported Lien granted to Monaco by the Company on 10,000,000 quotas in
Oceanica, as a security for $10.0 million of indebtedness owed by the Parent to
Monaco, pursuant to the Loan Agreement, dated as of August 14, 2014 by and
between Monaco and Parent.

 

A - 2



--------------------------------------------------------------------------------

“Oceanica” means Oceanica Resources S. de R.L., a Panamanian limitada.

“Oceanica Call” means that certain Call Option Agreement, dated as of March 11,
2015, as amended April 10, 2015, by and between the Company and Minera del Norte
S.A. de C.V.

“OFAC Laws” means any statutory and regulatory requirements of the laws
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury.

“Order” means any judgment, writ, decree, injunction, order, compliance
agreement or settlement agreement of or with any Governmental Agency.

“Permit” means any permit, approval, consent, authorization, license, variance,
or permission required by a Governmental Agency under any Law.

“Permitted Liens” means, with respect to any asset, (i) covenants, conditions,
restrictions, encroachments, encumbrances, easements, rights of way, licenses,
grants, building or use restrictions, exceptions, reservations, limitations or
other imperfections of title (other than a Lien securing any indebtedness) with
respect to such asset which, individually or in the aggregate, does not
materially detract from the value of, or materially interfere with the present
occupancy or use of, such asset and the continuation of the present occupancy or
use of such asset; (ii) unfiled mechanic’s, materialmen’s and similar Liens with
respect to amounts not yet due and payable or which are being contested in good
faith through appropriate proceedings and, for which adequate reserves in
accordance with GAAP are reflected on the consolidated balance sheet of the
Parent included in the Parent Reports; (iii) Liens for Taxes not yet delinquent
or which are being contested in good faith through appropriate proceedings and,
for which adequate reserves in accordance with GAAP are reflected on the
consolidated balance sheet of the Parent included in the Parent Reports; and
(iv) Liens securing rental payments under capital lease arrangements, which
capital lease arrangements are reflected in accordance with GAAP on the
consolidated balance sheet of the Parent included in the Parent Reports.

“Person” means an individual, partnership, corporation, limited liability
Parent, business trust, joint stock Parent, trust, unincorporated association,
joint venture or any other entity or organization.

“Preferred Stock” means the preferred stock par value $.0001 per share of
Parent.

“Proceedings” means any action, suit, litigation, arbitration, legal
administrative or other civil or criminal proceeding, at law or in equity, or,
to the extent within the Knowledge of the Parent or the knowledge of the Lender,
as applicable, any investigation by or before any Governmental Agency.

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, by and between the Parent and the
Lender.

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act.

 

A - 3



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, or any similar
successor federal statute and the rules and regulations thereunder, all as the
same shall be in effect from time to time.

“Stockholders” means the stockholders of the Parent.

“Subsidiary” means, with respect to a Person other than a natural person:
(a) any body corporate of which more than 50% of the outstanding shares
ordinarily entitled to elect a majority of the board of directors thereof
(whether or not shares of any other class or classes shall or might be entitled
to vote upon the happening of a certain event or contingency) are at the time
owned directly or indirectly by such specified body corporate, (b) any body
corporate, partnership, joint venture or other entity over which the Person in
question exercises direction or control or which is in a like relation to a
subsidiary described in clause (a); and (c) any “subsidiary” as defined in Rule
405 promulgated under the Securities Act.

“Taxes” means all federal, state, local, foreign and other taxes, assessments
and water and sewer charges and rents, including without limitation, income,
gross receipts, excise, employment, sales, use, transfer, license, payroll,
franchise, severance, stamp, withholding, Social Security, unemployment, real
property, personal property, property gains, registration, capital stock, value
added, single business, occupation, workers’ compensation, alternative or add-on
minimum, estimated, or other tax, including without limitation, any interest,
penalties or additions thereto.

“Transaction Documents” means this Agreement, the Note, the Pledge Agreements,
the Registration Rights Agreement and any and all certificates, agreements,
documents or other instruments to be executed and delivered by any Person in
connection with such documents, any exhibits, attachments or schedules to any of
the foregoing and any other written agreement that is expressly identified as a
Transaction Document, as any of the foregoing may be amended, supplemented or
otherwise modified from time to time.

 

A - 4



--------------------------------------------------------------------------------

ANNEX B

CROSS REFERENCE SHEET OF TERMS DEFINED HEREIN

 

Terms

  

Section

Agreement    Preamble Board of Directors    Section 2.2(c) Claims    Section
4.20 Company    Preamble Contracting Parties    Section 4.9 Designated Court   
Section 4.11 Enforceability Exceptions    Section 2.2(b) Existing Loan   
Section 1.4(a)(i) GAAP    Section 2.8(d) Initial Loan    Section 1.2(a) Initial
Closing    Section 1.2(b) Initial Closing Date    Section 1.2(b) Intermediate
Holdcos    Section 1.3(a)(iii) Lender    Preamble Loan    Section 1.1 Material
Adverse Effect    Section 2.6 MEH    Section 1.3(a)(iii) MEH-Parent Pledge
Agreement    Section 1.3(a)(iii) Nonparty Affiliates    Section 4.9 Note   
Recitals OME Pledge Agreement    Section 1.3(a)(ii) Parent    Preamble Parent
Reports    Section 2.8(a) Pledge Agreements    Section 1.3(a)(iii) Pledged
Oceanica Shares    Section 1.3(a)(ii) Project Mineral Rights    Section 2.7(e)
Project Permit    Section 2.7(d) Releasors    Section 4.20 Releasees    Section
4.20 Second Loan    Section 1.4(a) Second Closing    Section 1.4(b) Second
Closing Date    Section 1.4(b) Second Loan    Section 1.4(a) Stock Purchase
Agreement    Section2.5(d) Takeover Laws    Section 2.15

 

B - 1



--------------------------------------------------------------------------------

EXHIBIT A

NOTE

 

Ex. A - 1



--------------------------------------------------------------------------------

EXHIBIT B

OME PLEDGE AGREEMENT

 

Ex. B - 1



--------------------------------------------------------------------------------

EXHIBIT C

MEH-PARENT PLEDGE AGREEMENT

 

Ex. C - 1



--------------------------------------------------------------------------------

EXHIBIT D

REGISTRATION RIGHTS AGREEMENT

 

Ex. D - 1